DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered. Claims 1-5, 7, 9-17, 19, 21-29, 31, and 33-37 filed 09/08/2022 are presented for examination.
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 13, 25 and 37 and canceled claims 6, 8, 18, 20, 30, and 32 filed on 09/08/2022 have been considered but they are not persuasive.
The examiner found some amended limitations are taught by references previous introduced.
In Remark page 11, third paragraph, applicant argued that However, Shah
does not appear to disclose that at least one priority format includes a priority format order that is configurable or adjustable as in claim 1.
The examiner respectfully disagrees with Applicant’s argument. In fact, in paragraph [0069], Shad discloses “registers 48 may store information that indicates portions of a layer that is not be retrieved from system memory 16, such as portions of a layer that are occluded by portions of another layer” and [0114] “for each of the layers, there may be depth value (or Z order) that indicates which layer is on top, which layer is below that layer. As an example, a layer with Z order value of 0 is the backmost layer, a layer with a Z order value of 1 is above the backmost layer,…one layer with a lower Z order value may be in a first location on display 19, and another layer with a higher Z order value may be in a second location on display 19 that does not overlap with the first location” Shad teaches the priority format (Z order) is configurable, e.g. Z order value of 0 is  the backmost layer and in a first location on display, Z order value of 1 is above the backmost layer or in a second location on display. Furthermore, a portion of a layer that is not be retrieved from system memory, if the portions of a layer that are occluded by portions of another layer;
In Remark page 12, third paragraph, applicant argued that Rusanovskyy fails to teach or suggest all the limitations of claim 1, including, inter alia, determining whether the content information for each of the one or more layers includes at least one priority format. wherein the at least one priority format includes at least one of high definition (HD) video, high dynamic range (HDR) video, HD video playback, HDR video playback, video recording. at least one application use case. or at least one prominent display activity.
The examiner respectfully disagrees with Applicant’s argument. In fact, in paragraph [0002], Rusanovskyy discloses “managing a High Dynamic Range (HDR) Video System with dynamic metadata (e.g., ST 2094-10)” and [0076] “FIG 1, the video coding system 100 can be a High-Dynamic Range (HDR) system,… system 100 can support one-way or two-way video transmission to support applications such as video playback“ Rusanovskyy teaches including a high dynamic range (HDR) video system can support one-way or two-way video transmission (application use case) to support application such as HD video playback.
Independent claims 13, 25, and 37 include limitations similar to those presented in claim 1 and are rejected as above explanations.
The interpretation of claims 25-29, 31, 33-36  in U.S.C. §112 (f) paragraph is maintained in the same ground and still stands.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 25-29, 31, 33-36  in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional Language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for identifying one or more display"; means for receiving content information”; “means for determining whether the content information”; “means for determining a priority order”; “means for mapping each of one or more display overlay resources” in claim 25. The claim limitation uses generic placeholders “means" coupled with functional Language “for” without reciting sufficient structure and the generic placeholder “means for" are not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7, 9-17, 19, 21-29, 31, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable by Shah et al. (U.S. 2018/0166045 A1) in view of Lakshmikantha et al. (U.S. 10,446,119 B1) and further in view of Rusanovskyy et al. (U.S. 2018/0152703 A1).
Regarding Claim 1 (Currently amended), Shah discloses a method of display processing (Shah, [0005] “a method for generating image content for display”), comprising: 
receiving content information for each of the one or more layers of the frame (Shad, [0002] “A display processor retrieves the image content from the layer buffer, composes the image content into a frame, and outputs the composed frame for display. The generated image content includes a plurality of layers (e.g., distinct portions of the frame and the display processor composes the layer together for display” Shad teaches a display processor receives the image content information includes a plurality of a frame (e.g. distinct portions of the frame) ; 
determining whether the content information for each of the one or more layers includes at least one priority format (Shad, [0069] “display compositor 30, from where in system memory 16 to retrieve the image content (e.g., how much of each one of layer buffers 52 to read) and the order of the layers of image content (e.g., which layer is in front of which layer, also referred to as Z order) Shad teaches determining the order of the layers of image content based on the priority format as Z order), wherein the at least one priority format includes a priority format order that is configurable or adjustable (Shad, [0069] “registers 48 may store information that indicates portions of a layer that is not be retrieved from system memory 16, such as portions of a layer that are occluded by portions of another layer” and [0114] “for each of the layers, there may be depth value (or Z order) that indicates which layer is on top, which layer is below that layer. As an example, a layer with Z order value of 0 is the backmost layer, a layer with a Z order value of 1 is above the backmost layer,…one layer with a lower Z order value may be in a first location on display 19, and another layer with a higher Z order value may be in a second location on display 19 that does not overlap with the first location” Shad teaches the priority format (Z order) is configurable, e.g. the layer with Z order value of 0 is configured as the backmost layer and is located at first location on display, while the layer with Z order value of 1 is located above the backmost layer or in a second location on display. Furthermore, a portion of a layer that is not be retrieved from system memory, if the portions of a layer that are occluded by portions of another layer (referred to as adjustable);
determining a priority order of the one or more layers when the content information for at least one of the one or more layers includes the at least one priority format (Shad, [0129] “FIG. 3, for an image frame there may be three layers: background layer 56, popup window layer 58, and tabbed activity layer 66” and [0130] “the frame coordinates for background layer 56 may be (0, 84, 1600, 2392), and the Z order value may be 0, the frame coordinates for tabbed activity layer 66 may be (0, 0, 1600, 2392), and the Z order value may be 1, the frame coordinates for popup window layer 58 may be (532, 0, 1600, 1767), and the Z order value may be 2” Shad teaches determining a priority order of the one or more layers based on Z order values (0, 1, 2); and 
Shad discloses the display compositor may map the location of the inner rectangular portion of the layer to locations on the overlapped layers ([0060]) and a host processor 12 may execute various types of applications include video playback or editing applications ([0031]).
However, Shad does not explicitly teach 
identifying one or more display overlay resources for mapping to one or more layers of a frame;
mapping each of the one or more display overlay resources to each of the one or more layers based on the determined priority order of the one or more layers.  
wherein the at least one priority format includes at least one of high definition (HD) video, high dynamic range (HDR) video, HD video playback, HDR video playback, video recording, at least one application use case, or at least one prominent display activity;
Lakshmikantha teaches 
identifying one or more display overlay resources for mapping to one or more layers of a frame (Lakshmikantha, Col. 1, L. 15-17 “the XR system may render each graphic layer in a different pass, then combine the graphic layers to make a complete frame” and Col. 1 L. 34-36 “A processing device may generate multiple graphic layers for display” and Col. 5. L. 24-25 “The processing device 110 may be configured to allocate graphics resources” and Fig. 2, Col. 7 L. 15-25 “Each graphic layer 205 may be assigned or associated with a Z order, So a graphic layer with a Z order of 1 (e.g., graphic layer 205-b) may appear on top of (e.g., in front of) a graphic layer with a Z order of 0 (e.g., graphic layer 205-a) but underneath (e.g., behind) a graphic layer with a Z order of 2. Thus, the Z order may indicate which graphic layer appears to cover another when two or more graphic layers overlap in the x-y plane” and Fig. 3, Col 8, lines 44-50 “The information for graphic layer 1 may include the Z order of graphic layer 1, the texture of graphic layer 1, and/or the motion vector for graphic layer 1. Similarly, game engine 305 may pass information for graphic layers 2 through N to change detectors 2 through N, respectively. The texture of a graphic layer may refer to one or more aspects of the appearance of objects represented in the graphic layer” and Col. 9 lines 25-30 “layer grouping module 315 may pass group 1 to compositor 1, group 2 to compositor 2, group 3 to compositor 3, and so on and so forth up to the Mth group” Lakshmikantha teaches identifying one or more display overlay resources (texture resource of overlaid graphic layers from 1 to N) are mapped in a composter (1-N) (or a DPU) in a frame.
mapping each of the one or more display overlay resources to each of the one or more layers based on the determined priority order of the one or more layers (Lakshmikantha, Col 9, lines 45-49 “The encoders may encode the composite layers for transmission to a display device, encoder 1 may encode a first composite layer, encoder 2 may encode a second composite layer, encoder 3 may encode a third composite layer, and so on” and Col. 1, lines 49-51 “generating a set of graphic layers each graphic layer of the set of graphic layers associated with a Z order, constructing, for each type of graphic layer, one or more sets of graphic layers with consecutive Z orders” and Fig. 2, Col. 7, lines 15-23 “Each graphic layer 205 may be assigned or associated with a Z order, So a graphic layer with a Z order of 1 (e.g., graphic layer 205-b) may appear on top of (e.g., in front of) a graphic layer with a Z order of 0 (e.g., graphic layer 205-a) but underneath (e.g., behind) a graphic layer with a Z order of 2” Lakshmikantha teaches mapping each display overlay resources (encoder 1-3) to each layer (graphic layer 205-a, graphic layer 205-b, and graphic layer 205-c) based on the Z order values (0, 1, 2, Fig. 2).
Shad and Lakshmikantha are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Shad to combine with a method mapping display overlay resources to layers (as taught by Lakshmikantha) in order to map display overlay resources to layers based on order of layer because Lakshmikantha can provide mapping each display overlay resources (encoder 1-3) to each layer (graphic layer 205-a, graphic layer 205-b, and graphic layer 205-c) based on the Z order values (0, 1, 2, Fig. 2) (Lakshmikantha, Fig. 2, Col. 7, lines 15-23). Doing so, it may provide supporting multiple graphic layers with high bit and frame rates in desirable extended reality system (Lakshmikantha, Col. 1, lines 27-29).
wherein the at least one priority format includes at least one of high definition (HD) video, high dynamic range (HDR) video, HD video playback, HDR video playback, video recording, at least one application use case, or at least one prominent display activity (Rusanovskyy, [0002] “managing a High Dynamic Range (HDR) Video System with dynamic metadata (e.g., ST 2094-10)” and [0076] “FIG 1, the video coding system 100 can be a High-Dynamic Range (HDR) system,… system 100 can support one-way or two-way video transmission to support applications such as video playback“ Rusanovskyy teaches including a high dynamic range (HDR) video system can support one-way or two-way video transmission (application use case) to support application such as HD video playback.
Shad, Lakshmikantha and Rusanovskyy are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method video playback of Shad to combine with HDR video, application includes HD video playback (as taught by Rusanovskyy) in order to include at least one of high dynamic range (HDR) video, HD video playback because Rusanovskyy can provide a high dynamic range (HDR) video system can support one-way or two-way video transmission (application use case) to support application such as HD video playback (Rusanovskyy, Fig. 1, [0076]). Doing so, it may provide the priority is based on a value provided by the video data (Rusanovskyy, [0013]).
Regarding Claim 2, Shah discloses the method of claim 1, wherein the one or more display overlay resources correspond to at least one of one or more display processing unit (DPU) pipes (Shad [0004] “a display processor configured to compose a plurality of layers of image content to generate an image frame for display” and [0040] “display processor 18 to retrieve particular layers from particular pipes” Shad teaches a display processor (referred to as a display processing unit) to retrieve particular layers from particular pipes, one or more DPU engines, one or more DPU clocks, or a DPU memory bandwidth.  
Regarding Claim 3, Shah discloses the method of claim 1, wherein the content information includes one or more content properties of each of the one or more layers (Shad, [0045] “In generating the image content of layer, GPU 14 determines a color value for each pixel of the layer. The color value of a pixel may be defined by four attributes: a red-component, a green-component, a blue-component, and an opacity value (also called alpha value or just alpha). Other color spaces are possible too” Shad teaches determining the content properties of layers such as a color value for each pixel of layer, a color space, etc.
Regarding Claim 4, the method of claim 3, Shah as modified does not explicitly teach wherein the one or more content properties include at least one of content metadata, pixel metadata, dimension metadata, or effects metadata.  
However, Rusanovskyy teaches wherein the one or more content properties include at least one of content metadata, pixel metadata, dimension metadata, or effects metadata (Rusanovskyy, [0024] “The processor is configured to and can generate one or more metadata blocks for the set of color volume transform parameters” and [0224] “ST 2094-10 defines metadata that can indicate the color space of an input video signal and metadata that can be used for converting the input color space to another color space” Rusanovskyy teaches the content properties of color volumes, color spaces include metadata.
Shad, Lakshmikantha and Rusanovskyy are combinable see rationale in claim 1.
Regarding Claim 5, the method of claim 1, Shah does not explicitly teach wherein the one or more display overlay resources are included in a display processing unit (DPU).  
However, Lakshmikantha teaches wherein the one or more display overlay resources are included in a display processing unit (DPU) (Lakshmikantha, Col. 1 L. 34-36 “A processing device may generate multiple graphic layers for display” and Col. 5. L. 24-25 “The processing device 110 may be configured to allocate graphics resources” and Fig. 2, Col. 7 L. 15-25 “Each graphic layer 205 may be assigned or associated with a Z order, So a graphic layer with a Z order of 1 (e.g., graphic layer 205-b) may appear on top of (e.g., in front of) a graphic layer with a Z order of 0 (e.g., graphic layer 205-a) but underneath (e.g., behind) a graphic layer with a Z order of 2. Thus, the Z order may indicate which graphic layer appears to cover another when two or more graphic layers overlap in the x-y plane” and Fig. 3, Col 8, lines 42-50 “The information for graphic layer 1 may include the Z order of graphic layer 1, the texture of graphic layer 1, and/or the motion vector for graphic layer 1. Similarly, game engine 305 may pass information for graphic layers 2 through N to change detectors 2 through N, respectively. The texture of a graphic layer may refer to one or more aspects of the appearance of objects represented in the graphic layer” and Col. 9 lines 25-30 “layer grouping module 315 may pass group 1 to compositor 1, group 2 to compositor 2, group 3 to compositor 3, and so on and so forth up to the Mth group” Lakshmikantha teaches identifying one or more display overlay resources (texture of graphic layer 205-a- 205-c) are mapped in a display of compositor (DPU) (Fig. 2)
Shad and Lakshmikantha are combinable see rationale in claim 1.
Regarding Claim 6 (Canceled).
Regarding Claim 7, Shah discloses the method of claim 1, wherein the priority order of the one or more layers are determined by at least one of a display processing unit (DPU), a compositor, a compositor backend, a DPU driver, or DPU firmware Shad, [0069] “display compositor 30 retrieve the image content (e.g., how much of each one of layer buffers 52 to read) and the order of the layers of image content (e.g., which layer is in front of which layer, also referred to as Z order) Shad teaches a display compositor (30) can determine the order of the layers of image content based on the priority format as Z order.
Regarding Claim 8 (Canceled).
Regarding Claim 9, Shah discloses the method of claim 1, wherein the one or more layers correspond to at least one of one or more application layers or one or more system user interface (UI) layers (Shad, Fig. 1, [0063] Device 10 may also include display 19, user interface 20, , user interface 20 may be part of display 19” and [0068] “GPU 14 may generate layers of image content. Each layer may be a rectangle image that encompasses a portion or all of display 19. One layer may overlay on top of another layer” Shad teaches an UI (20) as a part of a display (19) where each layer encompasses a portion or all of display (19).
Regarding Claim 10 (Currently amended), the method of claim 1, Shah as modified does not explicitly teach wherein each of the one or more display overlay resources are mapped to each of the one or more layers based on pixel properties of the one or more layers when the content information for all of the one or more layers does not include the at least one priority format. 
However, Rusanovskyy teaches wherein each of the one or more display overlay resources are mapped to each of the one or more layers based on pixel properties of the one or more layers when the content information for all of the one or more layers does not include the at least one priority format (Rusanovskyy, Fig. 1, [0080] “The video data from the video source 102 may include one or more input frames. The encoder engine 106 encodes the video data to generate an encoded video bitstream includes a series of access units (AUs) starting with an AU that has a random access point picture in the base layer and with certain properties up to” and [0082] “A CTU is the basic processing unit for HEVC encoding. A CTU can be split into multiple coding units (CUs) of varying sizes” and [0084] “A size of a CU corresponds to a size of the coding mode, a size of a CU may be 8x8 samples, 16x16 samples, 32x32 samples, 64x64 samples, or any other appropriate size up to the size of the corresponding CTU. The phrase "NxN" is used herein to refer to pixel dimensions of a video block in terms of vertical and horizontal dimensions (e.g., 8 pixelsx8 pixels)” Rusanovskyy teaches one or more display resources (e.g. encoded video bitstream) map to base layers with certain properties via CUs of varying sizes. A size (property) of CU may be 8x8, 16x16, 32x32, 64x64 pixel dimensions of a video block (frame) (not include a priority format).
Shad Lakshmikantha and Rusanovskyy are combinable see rationale in claim 1.
Regarding Claim 11, the method of claim 1, Shah does not explicitly teach wherein each of the one or more layers are processed by the mapped display overlay resource at a display processing unit (DPU).  
However, Lakshmikantha teaches wherein each of the one or more layers are processed by the mapped display overlay resource at a display processing unit (DPU) (Lakshmikantha, Fig. 3, Col 8, lines 42-50 “The information for graphic layer 1 may include the Z order of graphic layer 1, the texture of graphic layer 1, and/or the motion vector for graphic layer 1. Similarly, game engine 305 may pass information for graphic layers 2 through N to change detectors 2 through N, respectively. The texture of a graphic layer may refer to one or more aspects of the appearance of objects represented in the graphic layer” and Col. 9 lines 25-30 “layer grouping module 315 may pass group 1 to compositor 1, group 2 to compositor 2, group 3 to compositor 3, and so on and so forth up to the Mth group” Lakshmikantha teaches identifying one or more display overlay resources (texture of graphic layer 1-N) are included in a compositor (1-N) (or a DPU).
Shad and Lakshmikantha are combinable see rationale in claim 1.
Regarding Claim 12, Shah discloses the method of claim 11, wherein the one or more layers are transmitted to a display panel upon being processed by the mapped display overlay resource at the DPU (Shad, [0038] “Display processor 18 may retrieve the respective layers from the layer buffer in system memory 16 and compose the layers to form a single image frame. Display processor 18 may then output the image frame to display 19. Composing of the layers may be considered as stitching the layers together or otherwise combining the layers to form one image” Shad teaches the display processor (referred to as a DPU) retrieves layers from the layer buffer (as resource at the DPU), composes the layers to form a single image frame and outputs (transmit) to a display panel.
Regarding Claim 13 (Currently amended), Shah as modified discloses an apparatus for display processing (Shad, [0006] “a device for generating image content for display”), comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
identifying one or more display overlay resources for mapping to one or more layers of a frame;
receiving content information for each of the one or more layers of the frame; 
determine whether the content information for each of the one or more layers includes at least one priority format, wherein the at least one priority format includes at least one of high definition (HD) video, high dynamic range (HDR) video, HD video playback, HDR video playback, video recording, at least one application use case, or at least one prominent display activity, wherein the at least one priority format includes a priority format order that is configurable or adjustable; 
determine a priority order of the one or more layers when the content information for at least one of the one or more layers includes the at least one priority format; and 
map each of the one or more display overlay resources to each of the one or more layers based on the determined priority order of the one or more layers.  
Claim 13 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 14, Shah as modified discloses the apparatus of claim 13, wherein the one or more display overlay resources correspond to at least one of one or more display processing unit (DPU) pipes, one or more DPU engines, one or more DPU clocks, or a DPU memory bandwidth.  
Claim 14 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 15, Shah as modified discloses the apparatus of claim 13, wherein the content information includes one or more content properties of each of the one or more layers.  
Claim 15 is substantially similar to claim 3 is rejected based on similar analyses.
Regarding Claim 16, Shah as modified discloses the apparatus of claim 15, wherein the one or more content properties include at least one of content metadata, pixel metadata, dimension metadata, or effects metadata.  
Claim 16 is substantially similar to claim 4 is rejected based on similar analyses.
Regarding Claim 17, Shah as modified discloses the apparatus of claim 13, wherein the one or more display overlay resources are included in a display processing unit (DPU).  
Claim 17 is substantially similar to claim 5 is rejected based on similar analyses.
Regarding Claim 18 (Canceled).
Regarding Claim 19, Shah as modified discloses the apparatus of claim 13, wherein the priority order of the one or more layers are determined by at least one of a display processing unit (DPU), a compositor, a compositor backend, a DPU driver, or DPU firmware.  
Claim 19 is substantially similar to claim 7 is rejected based on similar analyses.
Regarding Claim 20 (Canceled).
Regarding Claim 21, Shah as modified discloses the apparatus of claim 13, wherein the one or more layers correspond to at least one of one or more application layers or one or more system user interface (UI) layers.  
Claim 21 is substantially similar to claim 9 is rejected based on similar analyses.
Regarding Claim 22, Shah discloses the apparatus of claim 13, wherein each of the one or more display overlay resources are mapped to each of the one or more layers based on pixel properties of the one or more layers when the content information for all of the one or more layers does not include the at least one priority format.  
Claim 22 is substantially similar to claim 10 is rejected based on similar analyses.
Regarding Claim 23, Shah as modified discloses the apparatus of claim 13, wherein each of the one or more layers are processed by the mapped display overlay resource at a display processing unit (DPU).  
Claim 23 is substantially similar to claim 11 is rejected based on similar analyses.
Regarding Claim 24, Shah as modified discloses the apparatus of claim 23, wherein the one or more layers are transmitted to a display panel upon being processed by the mapped display overlay resource at the DPU.  
Claim 24 is substantially similar to claim 12 is rejected based on similar analyses.
Regarding Claim 25 (Currently amended), Shah as modified discloses an apparatus for display processing (Shad, [0006] “a device for generating image content for display”), comprising: 
means for identifying one or more display overlay resources for mapping to one or more layers of a frame;
means for receiving content information for each of the one or more layers of the frame; 
means for determining whether the content information for each of the one or more layers includes at least one priority format, wherein the at least one priority format includes at least one of high definition (HD) video, high dynamic range (HDR) video, HD video playback, HDR video playback, video recording, at least one application use case, or at least one prominent display activity, wherein the at least one priority format includes a priority format order that is configurable or adjustable; 
means for determining a priority order of the one or more layers when the content information for at least one of the one or more layers includes the at least one priority format; and 
means for mapping each of the one or more display overlay resources to each of the one or more layers based on the determined priority order of the one or more layers.  
Claim 25 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 26, Shah as modified discloses the apparatus of claim 25, wherein the one or more display overlay resources correspond to at least one of one or more display processing unit (DPU) pipes, one or more DPU engines, one or more DPU clocks, or a DPU memory bandwidth.  
Claim 26 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 27, Shah as modified discloses the apparatus of claim 25, wherein the content information includes one or more content properties of each of the one or more layers.  
Claim 27 is substantially similar to claim 3 is rejected based on similar analyses.
Regarding Claim 28, Shah as modified discloses the apparatus of claim 27, wherein the one or more content properties include at least one of content metadata, pixel metadata, dimension metadata, or effects metadata.  
Claim 28 is substantially similar to claim 4 is rejected based on similar analyses.
Regarding Claim 29, Shah discloses the apparatus of claim 25, wherein the one or more display overlay resources are included in a display processing unit (DPU).  
Claim 29 is substantially similar to claim 5 is rejected based on similar analyses.
Regarding Claim 30 (Canceled).
Regarding Claim 31, Shah discloses the apparatus of claim 25, wherein the priority order of the one or more layers are determined by at least one of a display processing unit (DPU), a compositor, a compositor backend, a DPU driver, or DPU firmware.  
Claim 31 is substantially similar to claim 7 is rejected based on similar analyses.
Regarding Claim 32 (Canceled).
Regarding Claim 33, Shah as modified discloses the apparatus of claim 25, wherein the one or more layers correspond to at least one of one or more application layers or one or more system user interface (UI) layers.  
Claim 33 is substantially similar to claim 9 is rejected based on similar analyses.
Regarding Claim 34, Shah as modified discloses the apparatus of claim 25, wherein each of the one or more display overlay resources are mapped to each of the one or more layers based on pixel properties of the one or more layers when the content information for all of the one or more layers does not include the at least one priority format.  
Claim 34 is substantially similar to claim 10 is rejected based on similar analyses.
Regarding Claim 35, Shah as modified discloses the apparatus of claim 25, wherein each of the one or more layers are processed by the mapped display overlay resource at a display processing unit (DPU).  
Claim 35 is substantially similar to claim 11 is rejected based on similar analyses
Regarding Claim 36, Shah as modified discloses the apparatus of claim 35, wherein the one or more layers are transmitted to a display panel upon being processed by the mapped display overlay resource at the DPU.  
Claim 36 is substantially similar to claim 12 is rejected based on similar analyses
Regarding Claim 37 (Currently amended), Shah as modified discloses a non-transitory computer-readable medium storing computer executable code for display processing, the code when executed by a processor  (Shad, [0007] “a computer-readable storage medium having instructions stored thereon that when executed cause one or more processors to generate opacity information for one or more blocks of pixels of the plurality of layers” causes the processor to: 
identifying one or more display overlay resources for mapping to one or more layers of a frame;
receive content information for each of the one or more layers of [[a]] the frame; 
determine whether the content information for each of the one or more layers includes at least one priority format; 
determine a priority order of the one or more layers when the content information for at least one of the one or more layers includes the at least one priority format, wherein the at least one priority format includes at least one of high definition (HD) video, high dynamic range (HDR) video, HD video playback, HDR video playback, video recording, at least one application use case, or at least one prominent display activity, wherein the at least one priority format includes a priority format order that is configurable or adjustable; and 
map each of the one or more display overlay resources to each of the one or more layers based on the determined priority order of the one or more layers.
Claim 37 is substantially similar to claim 1 is rejected based on similar analyses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611